UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

JAMEEL COLLINS,

                     Plaintiff,                1:16-cv-00761-MAT
         -v-                                   DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________


                              INTRODUCTION

     Jameel Collins (“Plaintiff”), represented by counsel, brings

this action under Title XVI of the Social Security Act (“the Act”),

seeking review of the final decision of the Acting Commissioner of

Social Security (“the Commissioner” or “Defendant”) denying his

application for Supplemental Security Income (“SSI”). The Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 1383(c).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of   Civil   Procedure.   For   the   reasons   set   forth   below,

Plaintiff’s motion is denied and Defendant’s motion is granted.

                         PROCEDURAL BACKGROUND

     On June 5, 2006, Plaintiff protectively filed an application

for SSI, alleging disability as of January 1, 2006, due to acquired

immune deficiency syndrome (“AIDS”) and blindness in the left eye.

Administrative Transcript (“T.”) 120-21. The claim was initially

denied on October 20, 2006. T. 70-73. At Plaintiff’s request, a

hearing was conducted on October 2, 2008, in Buffalo, New York by
administrative law judge (“ALJ”) William R. Pietz, with Plaintiff

appearing pro se. A vocational expert (“VE”) also testified.

T. 591-96. Plaintiff then obtained representation, and a second

hearing was held on December 15, 2008, in Buffalo, New York.

T. 262-89. Plaintiff appeared with his attorney, and a VE also

testified. Id.

       The ALJ issued an unfavorable decision on January 6, 2009.

T. 6-15. The Appeals Council denied Plaintiff’s request for review.

T. 2-4. Plaintiff then instituted a civil action in this Court, and

on June 29, 2012, adopting a Report and Recommendation dated

May    11,   2012,   this   Court   remanded       the    claim   for    further

administrative proceedings. See Collins v. Astrue, No. 10-CV-718-A,

2012 WL 2573261 (W.D.N.Y. June 29, 2012).

       On remand, the Appeals Council vacated the ALJ’s decision and

remanded the matter for further consideration and development.

T. 366-68. On September 5, 2014, Plaintiff appeared at a hearing

before ALJ William Weir. T. 567-90. Following the hearing, ALJ Weir

requested additional medical evidence from Plaintiff’s doctors.

T. 588-89. On April 20, 2015, ALJ Weir held a supplemental hearing.

T.    559-66.   Plaintiff   appeared       in   person,   with    his   attorney

appearing via telephone. A VE also testified. Id. On September 24,

2015, ALJ Weir issued an unfavorable decision. T. 304-21. Plaintiff

again appealed the decision to the AC, which denied Plaintiff’s

request for review on July 25, 2016, making ALJ Weir’s decision the




                                       2
final   decision   of    the   Commissioner.     T.    293-96.     This    action

followed.

                           THE ALJ’S DECISION

     ALJ    Weir   applied     the   five-step        sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 416.920(g).

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

June 5, 2006, the original application date. T. 310.

     At step two, ALJ Weir determined that Plaintiff had the

following     “severe”   impairments:    left     eye     blindness       and   an

adjustment disorder with depressed mood. Id. ALJ Weir also noted

Plaintiff’s     human    immunodeficiency      virus     (“HIV”)      infection

diagnosis; however, he noted the medical record failed to establish

that Plaintiff had AIDS, as alleged in the original application, or

that his HIV infection had resulted in any significant work-related

functions. Id. Specifically, ALJ Weir noted multiple examples in

the medical record prior to the first decision where Plaintiff’s

viral load was undetectable and his CD4 cell counts were high. Id.

ALJ Weir further noted that medical evidence subsequent to the

first decision continued to show Plaintiff’s HIV infection was

generally asymptomatic, although his noncompliance with treatment

was at times associated with a drop in his CD4 count and a

detectable viral load. T. 311. Moreover, ALJ Weir referenced

several medical visits between March 2013 and June 2014 where



                                     3
Plaintiff offered no complaints related to his HIV infection,

notably   denying   diarrhea   and       gastrointestinal   issues.   Id.

Accordingly, ALJ Weir found Plaintiff’s HIV infection to be a non-

severe impairment. T. 312.

     ALJ Weir also determined Plaintiff’s reported history of

emphysema presented no more than minor symptoms and the medical

evidence failed to show any work-related functional limitations.

Accordingly, ALJ Weir found Plaintiff’s emphysema to be non-severe.

T. 312.

     At step three, ALJ Weir found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 312.

     Before proceeding to step four, ALJ Weir found that Plaintiff

retained the residual functional capacity (“RFC”) to perform medium

work as defined in 20 C.F.R. §416.967(c), with the following

limitations: can have no more than occasional contact with co-

workers, supervisors or the public; cannot perform work above the

level of a specific vocational profile (“SVP”) of 2; and cannot

perceive depth due to monocular vision. T. 314.

     At step four, ALJ Weir concluded that Plaintiff had no past

relevant work. T. 319. At step five, ALJ Weir relied on the VE’s

testimony to find that, taking into account Plaintiff’s age,

education, work experience, and RFC, there are unskilled jobs

existing in the national economy Plaintiff is able to perform,

including the representative occupations of laundry laborer and

                                     4
industrial           cleaner.    T.    320.   ALJ    Weir   accordingly      found    that

Plaintiff was not disabled as defined in the Act. Id.

                                       SCOPE OF REVIEW

         A     district     court       may    set     aside    the     Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable    mind       might   accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).    The     reviewing     court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for     substantial       evidence      does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).




                                               5
                                   DISCUSSION

     Plaintiff contends that remand of this matter is warranted for

the following      reasons:   (1)    ALJ     Weir’s   step    two    finding    that

Plaintiff’s   HIV    infection      is   a   non-severe      impairment    is   not

supported by substantial evidence; and (2) ALJ Weir’s credibility

analysis is not supported by substantial evidence. For the reasons

discussed below, the Court finds Plaintiff’s arguments without

merit and affirms the Commissioner’s final determination.

I.   ALJ Weir’s Step Two Finding is Supported by Substantial
     Evidence

     Plaintiff first argues that ALJ Weir erred when he failed to

find Plaintiff’s medically determinable impairment of HIV infection

to be a severe impairment. Specifically, Plaintiff argues ALJ Weir

failed to properly address Plaintiff’s associated chronic fatigue

and diarrhea. For the reasons set forth below, the Court disagrees.

     Plaintiff reports he was diagnosed with HIV in 1991. T. 206.

The medical record indicates Plaintiff has been treating with Erie

County Medical Center (“ECMC”) for his HIV infection since at least

2005.   See   T.    261.   Throughout        his   treatment,       Plaintiff   has

maintained generally stable CD4 cell counts and an undetectable

viral load. See e.g. T. 150, 151, 217, 219, 220, 235, 236, 240.

     On   August    29,    2006,    Plaintiff      reported     to    consultative

examiner Dr. Christine Holland that he had no HIV symptoms other

than some fatigue and had not had any opportunistic infections.

T. 206. Dr. Holland opined Plaintiff had no limitations other than

the usual ones associated with being HIV positive. T. 209.


                                         6
      Medical evidence indicates Plaintiff has experienced some

intermittent rashes, as well as a Hepatitis A infection. See

T. 217-18, 152-53, 133-134. The medical record also includes some

sporadic references to gastrointestinal complaints. Specifically,

on January 23, 2006, Plaintiff was treated at ECMC for complaints

of gas and constipation. T. 220. On June 7, 2007, Plaintiff

complained of neck and back pain but was otherwise doing “OK” and

affirmed he had no diarrhea. T. 153. On April 25, 2008, Plaintiff

requested antidiarreal medication. T. 145.

      Since the first disability decision was rendered, Plaintiff

has   continued   to   maintain   generally   high   CD4   counts   and   an

undetectable viral load. See T. 495, 500, 502, 504. On the whole,

the   medical   record   indicates   Plaintiff   generally    has   had   no

complaints related to his HIV infection and has repeatedly affirmed

he has no gastrointestinal symptoms. See e.g. T. 473, 479, 483.

Moreover, on March 13, 2014, Plaintiff reported to Dr. Jaspreet

Dhillon that he was able to do activities of daily living without

any effort, although he was experiencing disturbed sleep due to all

of his responsibilities. T. 469.

      At the September 5, 2014 hearing, Plaintiff testified he

experiences diarrhea four or five times per day, on average.

T. 577. He further testified that he soils himself approximately

once per day due to an inability to make it to the bathroom on

time. Id. Plaintiff testified that his doctors have advised him

that his medications must be causing his diarrhea, though his body

should have adjusted to the medications at this point. T. 581.

                                     7
Plaintiff has been prescribed anti-diarrheal medication in the

past, but testified that it does not work and hurts his stomach.

T. 578, 595. Plaintiff also testified that he had no complications

with his bowels prior to receiving treatment for his HIV infection.

T. 587.

      In his decision, ALJ Weir noted that Plaintiff’s testimony of

daily bouts of diarrhea is directly contradicted by the objective

medical   evidence.     T.   311.   Specifically,     ALJ   Weir   noted   that

examinations of Plaintiff’s abdomen were normal and Plaintiff

reported normal bowel habits. T. 311 referring to T. 145-46, 151,

153, 471, 473, 479, 483, 490-98, 521, 540, 553. ALJ Weir further

noted that in March 2014, Plaintiff denied any fatigue and reported

he “is able to do activities of daily living without any effort.”

T. 311 referring to T. 469.

      The Court finds no error in ALJ Weir’s consideration of

Plaintiff’s HIV infection. At step two of the sequential disability

assessment, the claimant bears the burden of demonstrating that an

alleged medical impairment significantly limits his or her ability

to engage in basic work-related functions. If the impairment does

not significantly limit his or her ability to engage in basic work-

related functions, that impairment is determined to be non-severe.

See 20 C.F.R. §404.1522(a). To be considered severe, an impairment

or   combination   of   impairments    must   cause    “more   than   minimal

limitations in [a claimant’s] ability to perform work-related

functions.” Donahue v. Colvin, No. 6:17-CV-06838(MAT), 2018 WL



                                       8
2354986,   at   *5   (W.D.N.Y.   May       24,   2018);   Greener-Younger   v.

Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

     The   Court     agrees   with   the     Commissioner    that   ALJ   Weir

appropriately found that Plaintiff failed to demonstrate that his

HIV infection has more than a minimal affect on his ability to

engage in basic work-related activities during the relevant period.

Specifically, the medical evidence of record, which spans from 2005

through 2014, demonstrates that Plaintiff’s HIV infection was well-

controlled and he is generally asymptomatic, with good CD4 levels

and an undetectable viral load the majority of the time.

     Moreover, ALJ Weir’s finding that the medical record does not

support Plaintiff’s testimony that he suffers from chronic daily

diarrhea as a result of his HIV treatment is well-supported. As

noted above, a review of the medical evidence demonstrates very few

references to gastrointestinal concerns. To the contrary, the

majority of Plaintiff’s medical visits indicate Plaintiff had no

bowel concerns or complaints. See e.g., T. 155, 157, 471, 473, 483,

490-500. Moreover, Plaintiff reported to consultative examiner

Dr. Holland in 2006 that he had no HIV symptoms other than some

fatigue (T. 206), and more recently, in 2014, he reported to

Dr. Dhillon that he was able to do activities of daily living

without any effort, although he was experiencing disturbed sleep

due to all of his responsibilities (T. 469). Accordingly, the Court

finds that the record supports ALJ Weir’s step two finding that

Plaintiff’s HIV infection was non-severe.



                                       9
       To the extent that Plaintiff argues ALJ Weir failed to comply

with    the   September    4,   2013     remand    order   directing   further

development     of   the   record      regarding    Plaintiff’s    limitations

relating to his HIV infection, the Court finds this argument lacks

merit. At the September 5, 2014 hearing, ALJ Weir offered Plaintiff

the opportunity to submit letters from treating sources (see

T. 588-89; 458); however, no such letters were submitted, and on or

about February 2, 2015, Plaintiff’s representative advised ALJ Weir

that the record was ready to be closed (see T. 459).

       Plaintiff also makes a cursory argument that ALJ Weir should

have ordered an updated consultative examination; however, the

Court finds ALJ Weir was under no such obligation to do so. It is

well-established that an ALJ has the discretion on a case-by-case

basis to determine whether or not a consultative examination is

needed and is only required to order such an examination where it

would be necessary to resolve an inconsistency in the record.

20 C.F.R. § 416.919(a); see also Tankisi v. Comm’r of Soc. Sec.,

521 F. App’x 29, 32 (2d Cir. 2013) (an ALJ is not required to order

a consultative examination if the facts do not warrant or suggest

the need for it); Simon v. Colvin, No. 6:12-CV-6381 MAT, 2013 WL

4094612, at *6-7 (W.D.N.Y. Aug. 13, 2013) (finding no consultative

examination was needed where substantial evidence in the record

supported the ALJ’s conclusion).

       ALJ Weir had before him nearly ten years of Plaintiff’s

medical   records,    as   well   as    Plaintiff’s    testimony    from   four

hearings. As noted above, it was Plaintiff’s burden to supply

                                        10
evidence to support the finding his HIV infection was severe. The

Court finds ALJ Weir acted properly and within his discretion by

choosing to hold the record open, giving Plaintiff the opportunity

to provide letters from his doctors supporting his allegation that

his HIV   infection   limited      his   ability   to   perform    basic   work

functions, and further determining that an updated consultative

examination was unnecessary.

     In any event, even assuming arguendo that ALJ Weir erred at

step two by finding Plaintiff’s HIV infection was non-severe, the

Court finds that error would be harmless because ALJ Weir continued

the sequential analysis. “Courts have developed a specialized

variant of harmless-error analysis with respect to Step 2 severity

errors in social security proceedings.... [W]hen an administrative

law judge identifies some severe impairments at Step 2, and then

proceeds through [the] sequential evaluation on the basis of [the]

combined effects of all impairments, including those erroneously

found to be non severe, an error in failing to identify all severe

impairments    at   Step   2    is       harmless.”     Snyder     v.   Colvin,

No. 5:13-CV-585 GLS/ESH, 2014 WL 3107962, at *5 (N.D.N.Y. July 8,

2014); see also Reices-Colon v. Astrue, 523 F. App’x 796, 798

(2d Cir. 2013) (step two error was harmless where all of the

claimant’s    conditions   “were     considered    during    the    subsequent

steps”). “Specifically, when functional effects of impairments

erroneously determined to be non-severe at Step 2 are, nonetheless,

fully considered and factored into subsequent residual functional


                                      11
capacity assessments, a reviewing court can confidently conclude

that the same result would have been reached absent the error.”

Snyder, 2014 WL 3107962 at *5.

       ALJ Weir continued the sequential analysis past step two and

included   a    discussion   of   Plaintiff’s    alleged   difficulty      with

diarrhea and fatigue in his RFC assessment, demonstrating he fully

considered and factored in all of the limitations Plaintiff alleged

are associated with his HIV infection. See T. 315; 318. In addition

to failing to meet his burden of demonstrating his HIV infection

significantly limits his ability to engage in basic work-related

activities, as required by 20 C.F.R. §404.1522(a), Plaintiff has

also   failed    to   demonstrate   that   ALJ   Weir’s    omission   of    HIV

infection as a severe impairment at step two had any meaningful

impact on the remainder of his analysis, or that explicitly finding

Plaintiff’s HIV infection severe at step two would have resulted in

a different outcome. See Poles v. Berryhill, No. 17cv6189(MAT),

2018 WL 1471884, at *3 (W.D.N.Y. Mar. 26, 2018) (any error at step

two was harmless and did not necessitate remand where plaintiff

failed to demonstrate the ALJ’s omission of her impairments had any

meaningful impact on the remainder of the ALJ’s analysis).

       For all the foregoing reasons, the Court finds ALJ Weir’s

determination that Plaintiff’s HIV infection was not a severe

impairment is appropriate and does not necessitate remand.




                                     12
II.   The ALJ’s Credibility Finding was Proper

      Plaintiff’s second and final argument is that ALJ Weir failed

to support his credibility finding with any valid or legitimate

reasons.   For    the   reasons    set   forth    below,   the   Court    finds

Plaintiff’s argument lacks merit.

      “Because the ALJ has the benefit of directly observing a

claimant’s demeanor and other indicia of credibility, his decision

to discredit subjective testimony is entitled to deference and may

not be disturbed on review if his disability determination is

supported by substantial evidence.” Hargrave v. Colvin, No. 12-CV-

6308 (MAT), 2014 WL 3572427, at *5 (W.D.N.Y. July 21, 2014)

(internal quotation omitted). Furthermore, an ALJ “is not required

to accept the claimant’s subjective complaints without question; he

may   exercise    discretion   in   weighing      the   credibility      of   the

claimant’s testimony in light of other evidence in the record.”

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010).

      Plaintiff    argues   that    ALJ    Weir    improperly    discredited

Plaintiff’s testimony in part because the medical evidence does not

support Plaintiff’s allegations of uncontrolled diarrhea. This

argument is wholly at odds with the well-established rule in this

Circuit that the ALJ has the discretion to weigh a claimant’s

credibility in light of other evidence - or lack of evidence - in

the record. See Genier, 606 F.3d at 49. Furthermore, as set forth

in detail above, the Court has concluded that ALJ Weir correctly




                                     13
found Plaintiff’s HIV infection was non-severe, based on a lack of

objective evidence.

     Plaintiff further argues ALJ Weir improperly discredited his

complaints based on his daily activities. However, Plaintiff fails

to make any specific contentions, noting simply that ALJ Weir

“failed to consider that daily activities are not in any way

inconsistent with [Plaintiff’s] assertion that he cannot perform

sustained work activies...” (Docket No. 8, pg. 12). For the reasons

discussed below, the Court finds this argument lacks merit.

     When making a credibility determination, “[a]n ALJ is entitled

to take a plaintiff’s activities of daily living into account[.]”

Pennock v. Comm’r of Soc. Sec., 7:14-CV-1524 (GTS/WBC), 2016 WL

1128126, at *5 (N.D.N.Y. Feb. 23, 2016), report and recommendation

adopted, 2016    WL   1122065 (N.D.N.Y.   Mar.    22,   2016);    Rusin v.

Berryhill, 726 F. App’x 837, 840-41 (2d Cir. 2018) (an ALJ is

entitled   to    consider   inconsistencies      between   a     claimant’s

allegations of disability and his or her activities of daily

living, and is not required to accept his or her subjective

complaints of pain without question.).

     ALJ Weir’s decision includes a thorough discussion of his

credibility finding. Specifically, ALJ Weir notes the dramatic

disparity between Plaintiff’s reporting on his symptoms in the

context of his disability application and relative to his reporting

to treating sources. T. 317. Plaintiff testified he has frequent

diarrhea   and   experiences   daily   episodes   of    soiling   himself;


                                  14
however, treatment notes document that Plaintiff often presented

without complaints of any kind, was frequently noted not to have

any gastrointestinal complaints, and on several occasions expressly

denied any diarrhea. T. 317-18 referring to T. 146, 151, 318, et

al. Notably, upon his review of the entire medical record, spanning

ten years, ALJ Weir noted there is not a single mention of multiple

daily bouts of uncontrolled diarrhea. T. 318.

     Moreover,    ALJ   Weir    reasoned   that     Plaintiff   has   made

inconsistent statements concerning his level of activity, which

further   undermines    his    credibility.   Specifically,     Plaintiff

reported a very limited range of activities in the context of his

disability application, but reported to treating sources that he is

able to do activities of daily living without any effort (T. 469)

and that he had been caring for his mother “almost 24 hours” per

day (T. 473, 540). T. 318.

     Finally, ALJ Weir noted Plaintiff’s poor work record, which is

not explained by any alleged impairment. T. 318. Instead, Plaintiff

testified he had not worked because he was lazy and “addicted to

the streets.” Id. Plaintiff later testified that he was not lazy,

but had not worked due to his lack of energy, though he had

admitted that his fatigue was at least in part due to his daily use

of marijuana. Id.

     As   ALJ    Weir   thoroughly    established    in   his   decision,

Plaintiff’s statements regarding his activities of daily living

were inconsistent with the otherwise severe limitations he claimed


                                     15
to have. Accordingly, the Court finds ALJ Weir properly assessed

Plaintiff’s activities of daily living.

     For the reasons set forth above, the Court finds no error in

ALJ Weir’s finding that Plaintiff was less than fully credible. The

Court accordingly finds that remand is not warranted on this basis.

                            CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 8) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 10) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of the Court is directed to close this case.


     ALL OF THE ABOVE IS SO ORDERED.



                                     S/Michael A. Telesca
                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    November 26, 2018
          Rochester, New York




                                 16
